FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action. 

Status of the Claims
This action is in response to papers filed 02/07/2022 in which claims 54, 58, and 63 were canceled; claims 1-30 were withdrawn; and claims 36-37, and 57 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 31-53, 55-57, 59-62, and 64-76 are under examination.

Withdrawn Objections
	The objection to claims 36 and 37 for reciting “ethylcellulose” twice in the claims, is withdrawn, in view of Applicant’s amendments to claims 36-37.  
	The objection to claim 57 for reciting “in” twice in the claim, is withdrawn, in view of Applicant’s amendment to claim 57.


Claim Interpretation
Claims 60-62 and 64-76 are structured as a product-by-process. Thus, claims 60-62 and 64-76 will be interpreted and examined for art rejections purposes (103 rejections) as product-by-process type claims. MPEP 2113 [R-1] states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, while the structure implied by the process steps should be consider when assessing patentability of product-by-process claims over the prior art; however, burden of proof is placed upon Applicant to show that the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-42, 48-49, 55-57, 59-62, 64-67, and 73-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al (16 March 2017; WO 2017/042731 A1) in view of Kim (29 March 2007; US 2007/0071826 A1) and Kulkarni et al (23 August 2012; US 2012/0214833 A1).
The product-by-process claim interpretation applies in this rejection.
Regarding claims 31, 60 and 73-75, Ray teaches a pharmaceutical composition comprising an amorphous dispersion of an active ingredient such as selexipag, and one or more pharmaceutical acceptable carrier including polymers, binders, surfactants, monosaccharides, polysaccharides, gums, proteins, and lubricants such as stearic acid, magnesium stearate, calcium stearate, zinc stearate, and sodium stearyl fumarate (page 7, lines 4-19; page 8; page 9, lines 1-13; claims 11, 12, 18 and 19).
It would have been obvious to one of ordinary skill in the art to particularly select a surfactant such as polyvinylpyrrolidone and a lubricant such as stearic acid, magnesium stearate, calcium stearate, zinc stearate or sodium stearyl fumarate as the one or more pharmaceutical acceptable carrier used in the amorphous dispersion of Ray in view of the guidance from Kim.
Kim teaches an amorphous particles dispersion comprising one or more active ingredients, a solid fat such as fatty alcohols and fatty acids including stearic acid, and a surfactant such as polyvinylpyrrolidone (Abstract; [0020], [0026], [0028]-[0030], [0038], [0041]; Examples 1-20).
It would have been obvious to one of ordinary skill in the art to modify the amorphous dispersion of Ray such that the pharmaceutical acceptable carrier is a combination of a surfactant such as polyvinylpyrrolidone and a solid fat such as fatty acids including stearic acid, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so because Kim provided the guidance to do so by teaching that polyvinylpyrrolidone and fatty acids including stearic acid can be selected as the pharmaceutical acceptable carriers in the amorphous dispersion of Ray and such use of polyvinylpyrrolidone and fatty acids including stearic acids improve the dispersability and stability of the active ingredient particles in the dispersion (Kim: [0046]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to manipulating the amorphous dispersion of Ray such that polyvinylpyrrolidone and fatty acids such as stearic acid as the pharmaceutical acceptable carriers with a reasonable expectation of providing a resultant amorphous solid dispersion with improved dispersability and stability of the active ingredient particles in the dispersion.
It would also have been obvious that that the solid fat (lubricant) such as stearic acid of Kim would be located within an internal phase of the amorphous and itself amorphous because the active ingredient, polyvinylpyrrolidone and the solid fat (stearic acid) in Kim is mixed to form a homogenous dispersion and such dispersion is then dried, and per Kulkarni, solid dispersion such as those of Ray and Kim in which solid solutions containing two compounds (active ingredient and pharmaceutical carriers) dispersed in each other is considered an amorphous solutions in a single phase (Kulkarni: [0025]-[0027], [0032], [0041] and [0043]), thereby the single phase solution containing active ingredient, polyvinylpyrrolidone and the solid fat (stearic acid) as taught in Ray and Kim are in amorphous form, meaning the components (active, polyvinylpyrrolidone and stearic acid) upon drying the dispersion are in amorphous form as the resultant solid dispersion is “amorphous.”
It is also noted that how the pharmaceutical composition is produced as recited in claims 60 and 73-75 (thermal processing or solvent evaporation) is immaterial to the patentability of the product, and determination of patentability is based on the product itself; Thus, the structural components of the pharmaceutical composition comprising an amorphous dispersion of an active pharmaceutical ingredient, one or more pharmaceutical acceptable excipients and lubricant such as an alcohol, a stearate, a carboxylic acid, a glyceryl, sodium stearyl fumarate or ascorbyl palmitate, and wherein said lubricant is located within an internal phase of said amorphous dispersion and itself amorphous and wherein said active pharmaceutical ingredient is not vemurafenib, as required by claims 31, 60 and 73-75 have been met by the combined teachings of Ray, Kim and Kulkarni supra.
Regarding claim 32, Kim teaches the active ingredient is more than one active ingredients (Kim: [0020]-[0024] and [0026]).
Regarding claims 33, 34, 36-38 and 61, Ray teaches the one or more pharmaceutical acceptable carriers is selected from polyvinylpyrrolidones (homopolymers or copolymers of N-vinyl pyrrolidone), ethyl cellulose, hydroxypropylcellulose (HPC), methylcellulose (MC), cellulose acetate phthalate (CAP), hydroxypropylmethylcellulose phthalate (HPMC-P), hydroxylpropyl methylcellulose acetate succinate (HPMC-AS), carboxymethylethylcellulose (CMEC), carboxymethyl cellulose, sodium carboxymethyl cellulose, cellulose acetate butyrate, polyethyleneglycols of various molecular weights, polyethylene -/polypropylene-/polyethylene-oxide block copolymers, polymethacrylates, polyvinylalcohol (PVA) and co-polymers thereof with PVP, aminoalkyl methacrylate copolymer E, aminoalkyl methacryl copolymer RS, methacrylic acid copolymer L, methacrylic acid copolymer LD, methacrylic acid copolymer S, and carboxylvinyl polymer, polyvinylpyrrolidones (homopolymers or copolymers of N-vinyl pyrrolidone), sodium lauryl sulfate, polysorbate 80, sucrose fatty acid ester, polyoxyl 40 stearate, polyoxyethylene 60 hydrogenated castor oil, sorbitan monostearate, and sorbitan monopalmitate (Ray: pages 8-9; claim 19). 
Regarding claims 35 and 62, Ray teaches a plasticizer can be added as one of the pharmaceutical acceptable carriers (Ray: page 9, lines 1-17; claim 19).
Regarding claims 39 and 64, as discussed above, Kim teaches and provide the guidance for cetyl alcohol as the lubricant.
Regarding claims 40 and 65, Ray teaches magnesium stearate, calcium stearate and zinc stearate as the suitable lubricants (Ray: page 9, lines 3-5; claim 19).
Regarding claims 41 and 66, Ray teaches stearic acid as a suitable lubricant (page 9, line 4; claim 19).
Regarding claims 42 and 67, Kim provided the guidance for using mono- or di-glycerides having saturated fatty acid group with C10-C22 as the lubricant (Kim: [0028] and claim 10). Kulkarni teaches and provide guidance for including glyceryl behenate in an amorphous solid dispersion (Kulkarni: [0041] and [0106]).
Regarding claims 48 and 49, Kim teaches that plasticizer such as a solvent is not required and can be excluded in the amorphous solid dispersion as the solid fat (lubricant) serves the solvent for the active ingredients (Kim: [0028]; Examples 1-20).
Regarding claim 55, Ray teaches hydroxylpropyl methylcellulose acetate succinate (HPMC-AS) as a suitable pharmaceutical acceptable carrier (Ray: page 8, line 8; claim 19), thereby meeting the claimed “a thermally labile pharmaceutical polymer.”
Regarding claims 56 and 57, Ray teaches the amorphous solid dispersion is formulated as solid oral dosage form such as tablets, capsules or sachets (Ray: page 10, lines 12-16). 
Regarding claims 59 and 76, Ray teaches lubricants such as stearic acid, magnesium stearate, calcium stearate, zinc stearate, and sodium stearyl fumarate (Ray: page 9, lines 3-5; claim 19), and Kim teaches cetyl alcohol as solid fat (Kim: [0028]; Examples -1-20), thereby meeting the claimed “the non-polymeric lubricant is poorly water soluble or water insoluble.”
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that conventional pharmaceutical crystalline powder lubricants when rendered amorphous within the internal phase of an amorphous solid dispersion can substantially improve solubility, dissolution, and bioavailability of the formulation. Applicant alleges that neither Ray, Kim nor Kulkarni teach a pharmaceutical composition comprising an amorphous solid dispersion that includes a lubricant an as amorphous component integrated in the amorphous solid dispersion, as every example illustrating a solid dispersion in Ray were limited to a single non-lubricant, non-polymeric carrier of sylloid, silica-based material, and the compositions resulting from the method of Kim do not contain the solid fat due to the fat was removed during to process to yield fine particles of drug, thereby the fat is not part of the final composition. Applicant further alleged that neither Ray nor Kim refer to any of the compositions as “amorphous dispersions,” and Examiner has incorrectly employed Kulkarni to redefine the composition of Ray and Kim as solid solutions, as Ray limits the description of the composition to solid dispersions implying that the formulation system may contain more than one phase, where Kim avoids phase considerations altogether by referring to the compositions as amorphous particles. As such, Applicant alleged that neither Ray nor Kim demonstrate a deliberate attempt to form a molecular mixture (solid solution). Applicant submitted a 132 Declaration from Dr. David Miller providing an expert testimony in an attempt to support Applicant’s argument pertaining nonobviousness of the claimed invention over the cited prior arts of Ray, Kim and Kulkarni. (Remarks, pages 13-17).

In response, Applicant’s arguments in view of the 132 Declaration from Dr. David Miller have been considered, but found insufficient to obviate the standing 103 rejection over Ray, Kim and Kulkarni.
The Examiner is not persuaded by Applicant’s arguments and expert testimony from Dr. David Miller. Both Ray and Kim are drawn to producing amorphous solid dispersion of a pharmaceutical active ingredient, a solvent and excipient (Ray: page 7; Kim: [0032]-[0036], [0046], and Examples 6-8), and the pharmaceutical active ingredient, solvent and excipient are homogeneously mixed to form the solid dispersion (Ray: page 7, lines 4-15; Kim: [0032]-[0036], [0046], and Examples 6-). Per Kulkarni, solid dispersions reduce crystallinity or creating of amorphous system (Kulkarni: [0026]). Thus, Ray and Kim are indeed amorphous dispersions or in other words, amorphous solid dispersions.
To the extent Kim teaches that the solid fat (i.e., stearic acid and cetyl alcohol – meeting the non-polymeric lubricant of the claimed invention) is removed from the mixture (dispersion) using supercritical fluid to obtain powder, the solid fat is not entirely removed, as a residual amount of no more than 10 wt% of the total weight of the solid fat can remain in the resultant powder (Kim: [0052]). Given that claim 31 broadly recites a non-polymeric lubricant comprising an agent, wherein said agent is an alcohol, a stearate, a carboxylic acid, an glyceryl, sodium stearyl fumarate, or ascorbyl palmitate, with no specificity on the amount of lubricant that present in the solid dispersion and dependent claims 43-47 define that the lubricant is present in an amount of less than 10% w/w, the residual amount of lubricant that is present in the amorphous solid dispersion of Kim after removal of lubricant would remain to provide a reasonable predictability and expectation that the amorphous solid dispersion of Kim or the amorphous solid dispersion of Ray (when lubricant is used as one of the carriers in the amorphous solid dispersion per Kim) would be located within an internal phase of the amorphous solid dispersion and the lubricant that is present is itself amorphous. This because, the residual amount of not more than 10 wt% as taught by Kim meets the amount lubricant as recited in the dependent claims 43-47. Furthermore as discussed above, both Ray and Kim are drawn to producing amorphous solid dispersion of a pharmaceutical active ingredient, a solvent and excipient, and the pharmaceutical active ingredient, solvent and excipient are homogeneously mixed to form the solid dispersion, and per Kulkarni, solid dispersions reduce crystallinity or creating of amorphous system. Thus, the lubricant is with the active ingredient in the internal phase of the amorphous solid dispersion and itself amorphous due to the lubricant and active ingredient (among other ingredients) being homogeneously mixed to form the solid dispersion, and resultant formation of the solid dispersion per Kulkarni creates amorphous system. 
As such, for at least the reason discussed above, the Examiner maintains the position that the combined teachings of Ray, Kim and Kulkarni as discussed in the standing 103 rejection remain to render obvious Applicant’s claimed invention.
As a result, for at least the reason discussed above and of record, claims 31-42, 48-49, 55-57, 59-62, 64-67, and 73-76 remain obvious in view of the combined teachings of Ray, Kim, and Kulkarni in the standing 103 rejection as set forth in this office action.

Claims 43-47, 50-53 and 68-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al (16 March 2017; WO 2017/042731 A1) in view of Kim (29 March 2007; US 2007/0071826 A1) and Kulkarni et al (23 August 2012; US 2012/0214833 A1), as applied to claims 31 and 60 above, and further in view of Temtem et al (27 July 2017; US 2017/0209372 A1).
The product-by-process claim interpretation applies in this rejection.
The pharmaceutical compositions of claims 31 and 60 are discussed above, said discussions are incorporated herein in its entirety.
However, Ray, Kim and Kulkarni do not teach the amount of lubricant of claims 43-47 and 68-72; and the ratio of active ingredient to excipient of claims 50-53.
Regarding the amount of lubricant of claims 43-47 and 68-72, and the ratio of active ingredient to excipient of claims 50-53, Temtem teaches an amorphous solid dispersion comprising one or more active ingredient and one or more stabilizing agents including polymers and/or surfactants such as cellulose ester, cellulose ether, polyalkylene oxide, polyacrylate, polymethacrylate, polyvinyl alcohol, vinyl acetate polymer, oligosaccharide, polysaccharide, hydroxypropylcellulose, polyvinylpyrrolidone, hydroxyalkylcelluloses, hydroxyalkylalkylcellulose, hydroxypropylmethylcellulose, cellulose phthalate, cellulose succinate, cellulose acetate phthalate, hydroxypropylmethylcellulose phthalate, hydroxypropylmethylcellulose acetate succinate, polyethylene oxide, polypropylene oxide, copolymer of ethylene oxide and propylene oxide, methacrylic acid/ethyl acrylate copolymer, methacrylic acid/methyl methacrylate copolymer, hydroxypropylmethylcellulose succinate, butyl methacrylate/2-dimethylaminoethyl methacrylate copolymer, poly(hydroxyalkyl acrylate), poly(hydroxyalkyl methacrylate), dioctyl sodium sulfosuccinate, sodium dodecylsulfate, polyoxyethylene fatty alcohol ethers, polyoxyethylene sorbitan fatty acid esters, polyoxyethylene fatty acid esters, sorbitan esters, glycerol monostearate, polyethylene glycols, polypropylene glycols, cetyl alcohol, cetostearyl alcohol, stearyl alcohol, aryl alkyl polyether alcohols, polyoxyethylene-polyoxypropylene copolymers (poloxamers), poloxamers, methylcellulose, hydroxycellulose, hydroxy propylcellulose, hydroxy propylmethylcellulose, noncrystalline cellulose, glyceryl esters, and polyvinylpyrrolidone ([0036], [0083], [0086] and [0088]; claims 1, 13-15 and 19).  It is noted that the teachings of stabilizing agents such as cetyl alcohol, cetostearyl alcohol and stearyl alcohol from Temtem also meets the claimed non-polymeric lubricant, and Temtem teaches that such stabilizing agents is present in an amount in the range of about 0.001 to 90% (w/w) of the dispersion (claims 14, 15 and 19). Temtem further teaches ratio of active ingredient to the stabilizing agent including polymers and/or surfactants is in the range of from about 95 to 5 (% w/w) to about 5 to 95 (% w/w) ([0048] and [0070]).
It would have been obvious to one of ordinary skill in the art to routinely optimize the amount of lubricant (solid fat), as well as, the ratio of active ingredient to pharmaceutical acceptable carriers in the amorphous solid dispersion of Ray in view Kim and Kulkarni, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Temtem provide the guidance for optimizing the amount of lubricant to an amount in the range of about 0.001 to 90% (w/w) of the dispersion and the ratio of active ingredient to pharmaceutical acceptable carriers in the dispersion is in the range of from about 95 to 5 (% w/w) to about 5 to 95 (% w/w), which ranges overlaps or fall within the claimed ranges or parameters for the amounts of lubricant and ratios of active ingredient to excipient. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amounts of lubricant, as well as, optimum ratio of active ingredient to pharmaceutical acceptable carriers in the amorphous solid dispersion to achieve the desired increased stability and bioavailability of the active ingredient in an amorphous solid dispersion. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of lubricant, as well as, optimum ratio of active ingredient to pharmaceutical acceptable carriers in the amorphous solid dispersion would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Applicant argues by alleging that the ratios taught by Temtem are irrelevant because it is not a requirement of Temtem that the stabilizing agent be amorphous in the amorphous solid dispersion. (Remarks, page 14, 2nd paragraph).

	 In response, the Examiner disagrees. As discussed above, the requirement of the non-polymer lubricant being amorphous in the amorphous solid dispersion remain to be rendered obvious by the combined teachings of Ray, Kim and Kulkarni. 
	As a result, for at least the reason discussed above and of record, claims 43-47, 50-53 and 68-72 remain obvious in view of the combined teachings of Ray, Kim, Kulkarni and Temtem in the standing 103 rejection as set forth in this office action.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-53, 55-57, 59-62 and 64-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-16, 26-29, 31, 35-37, 41, 42 and 44-53 of copending Application No. 16098145. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘145 significantly overlap with the subject matter of instant claims, i.e., amorphous pharmaceutical compositions comprising an amorphous dispersion of an active ingredient, one or more pharmaceutical excipients such as surfactant or pharmaceutical polymer, and a non-polymeric lubricant such as magnesium stearate, glyceryl behenate, calcium stearate, sodium stearyl fumarate, glyceryl monostearate, glyceryl palmitostearate, myristic acid, palmitic acid stearic acid or zinc stearate, wherein the pharmaceutical compositions are produced by thermal processing or solvent evaporation process; and  wherein the active pharmaceutical ingredient is not vemurafenib.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
	Applicant argues by deferring the double rejection in light of the provisional nature until one of the involved applications has been allowed in light. (Remarks, page 18). 
	
	In response, this double patenting rejection is maintained for the reason of record and pending the filing of a terminal disclaimer.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613